Appeal by employer and insurance carrier. The insurance carrier contends that the award is improper for the following reasons: 1. The award should have been made against the Special Fund under the provisions of section 25-a of the Workmen’s Compensation Law. 2. The award in so far as it fixed the minimum rate of eight dollars is improper. The claimant was injured on September 21, 1927. The evidence shows that the case was an open case pending before the State Industrial Board on April 24, 1933. (Workmen’s Comp. Law, § 25-a.) The award at eight dollars per week was in accordance with the provisions of the law. (Matter of Callari v. New York State Railways, 246 App. Div. 332.) Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.